[Cite as Othman v. Princeton City School Dist. Bd. of Edn., 2017-Ohio-9115.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




AMANI OTHMAN,                                     :         APPEAL NOS. C-160878
                                                                        C-170187
   and                                            :         TRIAL NO. A-1503186

AKRAM OTHMAN,                                     :
                                                                 O P I N I O N.
     Appellants/Cross-Appellees,                  :

  vs.                                             :

BOARD OF EDUCATION OF THE                         :
PRINCETON CITY SCHOOL
DISTRICT,                                         :

        Appellee/Cross-Appellant,                 :

   and                                            :

THE BOARD OF REVISION OF                          :
HAMILTON COUNTY, OHIO,
                                                  :
   and
                                                  :
DUSTY RHODES, AUDITOR,
HAMILTON COUNTY, OHIO,

        Appellees.




Civil Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in C-170187; Appeal Dismissed in C-160878

Date of Judgment Entry on Appeal: December 20, 2017
                 OHIO FIRST DISTRICT COURT OF APPEALS


Strauss Troy Co., L.P.A., and Marshall K. Dosker, for Appellants/Cross-Appellees,

Ennis Britton Co., LPA, and Gary T. Stedronsky, for Appellee/Cross-Appellant
Board of Education of the Princeton City School District,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Thomas J. Scheve,
Assistant Prosecuting Attorney for Appellee Dusty Rhodes, Hamilton County
Auditor.




                                         2
                  OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   The Board of Education of the Princeton City School District (“school

district”) appeals the judgment of the Hamilton County Court of Common Pleas in

favor of the appellant property owners in their appeal of a decision of the Hamilton

County Board of Revision (“board of revision”). We find no merit in the school

district’s assignments of error, and we affirm the trial court’s judgment.


                                     Procedural History


       {¶2}   Amani and Akram Othman filed a complaint for the 2014 tax year with

the board of revision in which they sought to reduce the value of property they

owned at 100 Tri-County Parkway from $4,997,430 to $880,000.                 The school

district filed a counter-complaint in which it sought to maintain the value assigned

by Hamilton County Auditor Dusty Rhodes (“the auditor”). Following a hearing, the

board of revision maintained the auditor’s value of $4,997,430.

       {¶3}   In 2015, the Othmans appealed the decision of the board of revision to

the common pleas court, pursuant to R.C. 5717.05. Thereafter, they filed a motion to

supplement the record with evidence of an independent appraisal, which the school

district and the auditor opposed. The trial court denied the motion to supplement.

       {¶4}   The parties filed briefs in support of their valuations. After a hearing,

the magistrate affirmed the decision of the board of revision to maintain the

auditor’s valuation.

       {¶5}   The Othmans filed objections to the magistrate’s decision. Following

its review, the trial court adopted the magistrate’s decision on November 4, 2016.

The Othmans appealed the trial court’s decision, in the case numbered C-160878.

Then they filed a motion in the trial court for reconsideration or, in the alternative,




                                           3
                 OHIO FIRST DISTRICT COURT OF APPEALS



for relief from judgment under Civ.R. 60(B). They also filed a motion in this court

for a limited remand for the trial court to consider the motion, which we granted.

       {¶6}   On remand, the trial court held a hearing on the Othmans’ motion, and

allowed them to present additional evidence, including the independent appraisal

which the court had previously disallowed. The Othmans presented the testimony of

Eric Gardner, a commercial real estate appraiser, and his appraisal. Gardner opined

that the property’s market value as of January 1, 2014, was $950,000. The Othmans

also presented evidence that the property had been on the market for several years

before it was sold in December 2016 for $950,000.

       {¶7}   After the hearing, on March 27, 2017, the court granted the motion for

reconsideration and determined that the value of the property for tax purposes for

the 2014, 2015 and 2016 tax years was $950,000. The school district appealed the

trial court’s decision in the case numbered C-170187.

       {¶8}   As conceded by the Othmans’ counsel at oral argument, we must

dismiss their appeal in the case numbered C-160878 because they advance no

assignments of error for our review. We consider the school district’s appeal in the

case numbered C-170187.


                                  An Interlocutory Order


       {¶9}   In its appeal, the school district asserts three assignments of error. In

its first assignment of error, the school district argues that the trial court had no

authority to enter its March 2017 judgment because that judgment was issued after a

limited remand from this court, which the district argues had no jurisdiction to hear

the Othmans’ appeal. The school district contends that this court had no jurisdiction

over the Othmans’ appeal because the order appealed from, the trial court’s

November 2016 order, was not a final, appealable order. Because this court had no




                                          4
                   OHIO FIRST DISTRICT COURT OF APPEALS



jurisdiction over the Othmans’ appeal, the school district argues, it had no authority

to order a limited remand, so that any resulting order by the trial court was

unenforceable.

        {¶10} The school district argues that the trial court’s November 2016 order
that adopted the magistrate’s decision was not a final, appealable order because the

court had merely adopted the magistrate’s decision without also entering a judgment

as required by Civ.R. 53(D)(4)(e). That rule requires a court that adopts, rejects, or

modifies a magistrate’s decision to also enter a judgment or interim order.

Therefore, a magistrate’s decision remains an interlocutory order until the trial court

reviews it and “(1) rules on any objections, (2) adopts, modifies, or rejects the

decision, and (3) enters a judgment that determines all the claims for relief in the

action or determines that there is no just reason for delay.” Alexander v. LJF Mgt.,

Inc., 1st Dist. Hamilton No. C-090091, 2010-Ohio-2763, ¶ 12.

        {¶11} In its November 2016 order, the trial court adopted the magistrate’s
decision and ordered the parties to submit a judgment entry pursuant to local rule.

Neither party did so. Prior to the Othmans’ December 2016 notice of appeal from

the trial court’s November 2016 order, the trial court did not journalize a judgment

that determined all the claims for relief in the action or that determined there was no

just reason for delay. See id. at ¶ 16; Yantek v. Coach Builders, Ltd., Inc., 1st Dist.

Hamilton No. C-060601, 2007-Ohio-5126, ¶ 14.                   Therefore, the trial court’s

November 2016 order adopting the magistrate’s decision remained an interlocutory

order.1 See Yantek at ¶ 14.

        {¶12} A trial court has the inherent authority to reconsider an interlocutory
order entered in the same case. See Murphy v. Murphy, 1st Dist. Hamilton No. C-


1 If the trial court had entered judgment in accordance with its November 4, 2016 judgment and
determined all the claims for relief, the Othmans’ premature notice of appeal might have been
treated as filed immediately after the entry of judgment pursuant to App.R. 4(C). This, however,
was never done.


                                               5
                  OHIO FIRST DISTRICT COURT OF APPEALS



130229, 2014-Ohio-656, ¶ 20; Pitts v. Ohio Dept. of Transp., 67 Ohio St.2d 378, 423

N.E.2d 1105 (1981), fn. 1.      And its decision whether to reconsider a previous

interlocutory order is a matter of discretion, and will not be reversed on appeal

absent an abuse of that discretion. State ex rel. Miller v. Brady, 123 Ohio St.3d 255,

2009-Ohio-4942, 915 N.E.2d 1183, ¶ 13.          “ ‘Abuse of discretion’ connotes an

unreasonable, arbitrary, or unconscionable decision.”        State ex rel. Cincinnati

Enquirer v. Hunter, 138 Ohio St.3d 51, 2013-Ohio-5614, 3 N.E.3d 179, ¶ 21, quoting

State ex rel. Stine v. Brown Cty. Bd. of Elections, 101 Ohio St.3d 252, 2004-Ohio-

771, 804 N.E.2d 415, ¶ 12.

       {¶13} Here, the trial court retained jurisdiction to reconsider its
interlocutory November 2016 order, and did not abuse its discretion in conducting

further hearings. We overrule the school district’s first assignment of error.


                                 Another Interlocutory Order


       {¶14} In its second assignment of error, the school district argues that the
trial court erred by adopting its March 2017 judgment in favor of the Othmans

because a final, appealable order denying the Othmans’ motion to submit additional

evidence had been issued by the trial court in 2015. The school district contends that

the trial court lacked authority to reconsider its 2015 order, and therefore, could not

consider additional evidence.

       {¶15} The school district argues that the 2015 order was a final, appealable
order because the order contained a stamp required by the local rules of the common

pleas court for any judgment from which an appeal lies. However, such a stamp

cannot transform a nonfinal order into an appealable order. See, e.g., William

Powell Co. v. OneBeacon Ins. Co, 1st Dist. Hamilton No. C-130681, 2014-Ohio-3528,

¶ 7 (Civ.R. 54(B) certification cannot transform a nonfinal order into an appealable




                                           6
                 OHIO FIRST DISTRICT COURT OF APPEALS



order). An order is final and appealable only if it meets the requirements of both

R.C. 2505.02 and, if applicable, Civ.R. 54(B). Chef Italiano Corp. v. Kent State

Univ., 44 Ohio St.3d 86, 541 N.E.2d 64 (1989), syllabus. To be final, an order must

determine an action and prevent a judgment. Id. at 88.

       {¶16} The trial court’s 2015 order denying the Othmans’ motion to present
additional evidence was not a final order because it neither determined the action

nor prevented a judgment. Therefore, it was an interlocutory order subject to change

or reconsideration by the trial court. See Yantek, 1st Dist. Hamilton No. C-060601,

2007-Ohio-5126, at ¶ 14.      And the trial court had discretion to consider any

additional evidence submitted by the Othmans in support of their motion for

reconsideration. See Bank of New York Mellon v. Schultz, 10th Dist. Franklin Nos.

13AP-635 and 13AP-1080, 2014-Ohio-2363, ¶ 12.

       {¶17} Under R.C. 5717.05, a common pleas court may hear an appeal from a
decision of a board of revision on the record and the evidence, or it may hear and

consider additional evidence. In support of their motion for reconsideration, the

Othmans presented evidence of the December 2016 sale of the property, along with

the independent appraisal. We cannot say that the trial court abused its discretion in

considering the additional evidence in determining the taxable value of the property.

Therefore, we overrule the school district’s second assignment of error.


                                  The Othmans’ Evidence


       {¶18} In its third assignment of error, the school district argues that the trial
court erred by determining the taxable value of the property to be $950,000 because

the Othmans failed to satisfy their burden of proof. The school district contends that

the December 2016 sale was not sufficiently close in time to the January 1, 2014 tax-




                                           7
                  OHIO FIRST DISTRICT COURT OF APPEALS



lien date, and that the Othmans’ appraisal did not constitute competent or probative

evidence of the property’s value.

       {¶19} Under R.C. 5717.05, the trial court must independently determine the
taxable value of the property whose valuation or assessment by the county board of

revision is challenged. Black v. Bd. of Revision of Cuyahoga Cty., 16 Ohio St.3d 11,

475 N.E.2d 1264 (1985), syllabus. The trial court’s judgment will not be disturbed

absent an abuse of discretion. Id.


                               A. The Sale Was Not Recent


       {¶20} The Supreme Court of Ohio has long held that the true value of
property is an actual, recent sale of the property in an arm’s-length transaction.

Terraza 8, L.L.C. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d 527, 2017-Ohio-

4415, 83 N.E.3d 916, ¶ 9, citing Conalco, Inc. v. Monroe Cty. Bd. of Revision, 50

Ohio St.2d 129, 363 N.E.2d 722 (1977). Therefore, a sale price is presumed to

establish the value of real property unless the sale was neither recent nor an arm’s-

length transaction. HIN, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 138 Ohio St.3d

223, 2014-Ohio-523, 5 N.E.3d 637, ¶ 14.

       {¶21} There is no bright-line test to establish when a sale is sufficiently close
to the tax-lien date to be presumed recent. Akron City School Dist. Bd. of Edn. v.

Summit Cty. Bd. of Revision, 139 Ohio St.3d 92, 2014-Ohio-1588, 9 N.E.3d 1004, ¶

13. But the Supreme Court has noted that it has “not accorded a presumption of

recency to a sale that occurred more than 24 months before the lien date.” Id. at ¶

14.

       {¶22} In this case, where the sale occurred almost three years after the tax-
lien date, the recency presumption did not apply to shift the burden of rebuttal to the

school district. Accordingly, the burden of persuasion remained on the Othmans as




                                           8
                     OHIO FIRST DISTRICT COURT OF APPEALS



the appellants seeking a reduction in value. See Cincinnati School Bd. of Edn. v.

Hamilton Cty. Bd. of Revision, 78 Ohio St.3d 325, 328, 677 N.E.2d 1197 (1997).

Even though the sale was not recent, however, the court did not abuse its discretion

by considering evidence of the sale, along with the other evidence presented by the

parties, in making its determination of value.


                                B. The Othmans’ Appraisal


       {¶23} Next, the school district argues that the trial court should not have
considered the appraisal report presented by the Othmans because the appraiser,

Eric Gardner, failed to give an opinion on a vacant-land value, overestimated

necessary repairs to the property, and used unreliable approaches to estimate its

value. The school district complains that Gardner’s sales-comparison approach used

subjective adjustments and that his income approach used an aggressive

capitalization rate, which was not otherwise supported by his appraisal or by the

market.

       {¶24} At the hearing on the Othmans’ motion for reconsideration, the school
district objected to evidence of Gardner’s appraisal on the grounds that the trial

court had previously denied the Othmans’ motion to supplement the record with

evidence of the independent appraisal. However, the school district stipulated to

Gardner’s qualifications as a commercial real estate appraiser and did not challenge

the admissibility of his testimony or report under Evid.R. 702 or otherwise. Thus, we

consider its challenge on appeal as going to the weight of the appraisal evidence, not

its admissibility.

       {¶25} Gardner opined that the auditor’s vacant-land valuation of $1,012,200
was not “market supported for a land value in that location.” He testified that he

chose not to use a vacant-land valuation, and used sales-comparison and income




                                          9
                  OHIO FIRST DISTRICT COURT OF APPEALS



approaches to appraise the property. He explained the basis for his estimate of

necessary repairs to the building on the property. In addition, he explained that, in

doing a sales-comparison approach to value, he used a certain adjustment

percentage that, based upon the market and his experience, he believed was within a

“commercially reasonable range.” In using his income approach, Gardner explained

that he had used a higher-than-normal capitalization rate, in part, because the

property was 80 percent vacant.

       {¶26} Camilla Hileman, a senior appraiser with the auditor’s office, testified
on behalf of the school district that land valuation was part of the appraisal process.

Counsel for the school district noted that Gardner’s appraisal for the entire property

was less than the auditor’s vacant-land valuation for the property, and asked

Hileman, “Does the auditor misvalue properties that much?” In response, Hileman

acknowledged that in some circumstances, the auditor’s use of mass-appraisal

techniques might produce an inaccurate land valuation. Hileman also testified that

the capitalization rate used by Gardner was not one typically used in appraisal

reports, but she could not say that the rate was unreasonable. She also testified that,

while the use of high-percentage adjustments in a sales-comparison approach could

indicate that the subject property was not being compared with a similar property,

there could be circumstances in which using such adjustments would be reasonable.

       {¶27} In an appeal from a decision of the board of revision under R.C.
5717.05, the trial court has wide discretion to determine the weight of the evidence

and the credibility of the witnesses. JRB Holdings, L.L.C. v. Wayne Cty. Bd. of

Revision, 9th Dist. Wayne No. 05CA0048, 2006-Ohio-1042, ¶ 8. Following our

review of the record, we cannot say that the trial court abused its discretion in

considering Gardner’s testimony and report. Nor can we say that the court’s decision

in favor of the Othmans was unreasonable, arbitrary, or unconscionable.            We

overrule the school district’s third assignment of error.


                                           10
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶28} Therefore, the trial court’s judgment in the case numbered C-170187 is
affirmed. The appeal in the case numbered C-160878 is dismissed.

                                                                   Judgment accordingly.


MILLER and DETERS, JJ., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            11